DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 17, 19  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 17 recite the limitation “precoding,…data sent in K first frequency bands, to obtain precoded first data…” which makes the claims indefinite.  It’s unclear if Applicant intended to claim “precoding…data to be sent in K first frequency bands…” or “precoding…data sent to the terminal device…”.  Examiner will interpret as best understood.
Claims 1, 17 recite the limitation “precoding,…data sent in a second frequency band, to obtain precoded second data…” which makes the claims indefinite.  It’s unclear if Applicant intended to claim “precoding…data to be sent in second frequency band…” or “precoding…data sent to the terminal device…”.  Examiner will interpret as best understood.
The term "some frequency bands" in claims 1, 9, 17 is relative term which renders the claim indefinite.  The term "some" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 3, 19 recite the limitation “…determining…one first precoding matrix based on a correspondence between the precoding matrix indicator and a precoding matrix” which makes the claims indefinite.  It’s unclear if the same “a precoding matrix” is used for different precoding matrix indicators or different “a precoding matrix” is used for each precoding matrix indicator.  Examiner will interpret as best understood.
Claims 2-8, 10-16, 18-20 are rejected for claiming dependency from the above rejected claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632.  The examiner can normally be reached on M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/THAI NGUYEN/Primary Examiner, Art Unit 2469